            Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION


JAMIE THOMAS and ARGUSTER                                                           PLAINTIFFS
WILLIAMS, Individually and on
Behalf of All Others Similarly Situated


vs.                                         No. 3:19-cv-330-DPM


VISKASE COMPANIES, INC.                                                             DEFENDANT


               DEFENDANT VISKASE COMPANIES, INC.’S BRIEF IN SUPPORT
                    OF ITS MOTION FOR SUMMARY JUDGMENT ON
                     PLAINTIFF ARGUSTER WILLIAMS’S CLAIMS

           Pursuant to Federal Rule of Civil Procedure 56, Local Rule 7.2, and the Court’s Final

Scheduling Order (Doc. 22), Defendant Viskase Companies, Inc. (“Viskase” or “Defendant”)

submits this Brief in Support of its Motion for Summary Judgment on Plaintiff Arguster

Williams’s (“Williams” or “Plaintiff”) Claims.

           Viskase cites its supporting Statement of Facts, which is a separate document per Local

Rule 56.1, as “Fact ¶ _.”

           I. INTRODUCTION

           This is a wage and hour lawsuit concerning Viskase’s facility in Osceola, Arkansas, where

it manufactures food packaging products. Currently, this lawsuit is conditionally certified as a

collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b).1 However,

this Motion only concerns the FLSA claim and the parallel Arkansas Minimum Wage Act

(“AMWA”) claim named plaintiff Arguster Williams asserts in her individual capacity.




1
    Viskase has contemporaneously filed a Motion to Decertify.

                                                          1
         Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 2 of 11




        Williams worked at Viskase’s Osceola facility for some 40 years, most recently as a shift

supervisor. As she testified in her deposition, she supervised up to 25 other employees and “was

responsible for the whole shift and see[ing] that people do what they were supposed to do.” Fact

¶¶ 3-4. Nevertheless, Williams alleges Viskase misclassified her as an exempt salaried employee,

thus failing to pay her overtime wages in violation of the FLSA and AMWA. Doc. 1, Complaint

¶¶ 39-53, 92-99, 111-119.

        Williams’ claims fail as a matter of law because both the FLSA and the AMWA exempt

an employee working in an “executive” capacity. See 29 U.S.C. § 213(a)(1); Ark. Code § 11-4-

203(3)(A). This executive exemption has four elements—discussed in detail in the Argument

section below—and they fit Williams exactly. Most importantly, Williams’s own testimony shows

her primary duty was management, as she admitted interviewing, training, scheduling, directing,

evaluating, disciplining, and monitoring the safety and compliance of approximately 25 hourly

employees who worked the shift she supervised. See, e.g., Facts ¶¶ 9-10, 14-18, 20-21, 25, 28, 34,

40, 42-43. Williams also satisfies the executive exemption’s other elements, and thus Viskase is

entitled to summary judgment regarding her individual FLSA and AMWA claims.

        II. SUMMARY JUDGMENT STANDARD

        “The court shall grant summary judgment if [Viskase] shows that there is no genuine

dispute as to any material fact and [Viskase] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Initially, Viskase bears the burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once [Viskase] does so, the

burden shifts to Williams to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To do so, Williams must “do more




                                                   2
           Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 3 of 11




than simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       When presiding over an FLSA misclassification claim, courts grant summary judgment to

employees based on the FLSA’s and the AMWA’s executive exemption. See, e.g., Garrison v.

ConAgra Foods Packaged Foods, LLC, 833 F.3d 881, 886 (8th Cir. 2016) (affirming summary

judgment in employer’s favor based on the FLSA’s and the AMWA’s executive exemption); El-

Amin v. City of Eudora, No. 5:19-CV-00020 BSM, 2020 WL 835313, at *1 (E.D. Ark. Jan. 2,

2020) (granting summary judgment in employer’s favor on the same basis).

       III. ARGUMENT

       Viskase is entitled to summary judgment on Williams’s two individual claims:

           The Fifth Claim for Relief, her individual claim for violation of the FLSA’s
            overtime provisions, Complaint ¶¶ 92-99; and

           The Seventh Claim for Relief, her parallel individual claim for violation of the
            AMWA’s overtime provisions, id. ¶¶ 111-119.

Both the FLSA and AMWA recognize an “executive” exemption for an “employee employed in a

bona fide executive [] capacity[.]” See 29 U.S.C. § 213(a)(1); Ark. Code § 11-4-203(3)(A). There

is no genuine dispute Williams—a longtime shift supervisor—fits the executive exemption, and

thus Viskase is entitled to summary judgment regarding her individual claims.

               A. Williams is exempt under the FLSA’s executive exemption,
                  and thus her individual FLSA claim fails as a matter of law.

       The FLSA’s overtime provisions “shall not apply with respect to any employee employed

in a bona fide executive [] capacity[.]” 29 U.S.C. § 213(a)(1). Under the governing federal

regulations, an “employee employed in a bona fide executive capacity” is an employee:

       (1) Who is “Compensated on a salary basis … at a rate of not less than $684 per
           week[];



                                                 3
          Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 4 of 11




         (2) Whose primary duty is management of the enterprise in which the employee is
             employed or of a customarily recognized department or subdivision thereof;

         (3) Who customarily and regularly directs the work of two or more other
             employees; and

         (4) Who has the authority to hire or fire other employees or whose suggestions and
             recommendations as to the hiring, firing, advancement, promotion or any other
             change of status of other employees are given particular weight.”

29 C.F.R. § 541.100(a)(1)-(4).

Williams’ own deposition testimony reveals she meets each of the executive exemption’s four

parts.

                        (1) Williams was compensated on a salary basis
                            exceeding $684 per week.

         The executive exemption requires that an employee be “[c]ompensated on a salary basis

… at a rate of not less than $684 per week[.]”Id. § 541.100(a)(1). An employee is paid on a “salary

basis” if she “regularly receives each pay period … a predetermined amount constituting all or part

of the employee’s compensation” and that “amount is not subject to reduction because of variations

in the quality or quantity of the work performed.” Id. § 541.602(a).

         Williams admits her salary as a shift supervisor averaged approximately $77,314 per year,

which is approximately $1,486.80 per week. Fact ¶ 6. She further acknowledged, no matter how

many hours she worked, each week she received the same salary. Fact ¶ 5.

                        (2) Williams’s primary duty was management.

         Second, the executive exemption requires that an employee’s “primary duty” be

“management.” 29 C.F.R. § 541.100(a)(2). Under the FLSA, “management” generally “includes,

but is not limited to, activities” such as:

         [I]nterviewing, selecting, and training of employees; setting and adjusting their
         rates of pay and hours of work; directing the work of employees; maintaining
         production or sales records for use in supervision or control; appraising employees'
         productivity and efficiency for the purpose of recommending promotions or other

                                                  4
            Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 5 of 11




        changes in status; handling employee complaints and grievances; disciplining
        employees; planning the work; determining the techniques to be used; apportioning
        the work among the employees; determining the type of materials, supplies,
        machinery, equipment or tools to be used or merchandise to be bought, stocked and
        sold; controlling the flow and distribution of materials or merchandise and supplies;
        providing for the safety and security of the employees or the property; planning and
        controlling the budget; and monitoring or implementing legal compliance
        measures.

Id. § 541.102.

        There is no question Williams’ work as a shift supervisor involved “management”

activities. Her role’s job description states its “position purpose” is “[t]o supervise the overall shift

for all production activities for CEDA (Chemical, Extrusion, Drying, Area),” Fact ¶ 7, and

Williams testified that description accurately described her work, Fact ¶ 8.

        Williams also testified she performed “management” work under the FLSA, 29 C.F.R.

§ 541.102. Specifically, she:

            Interviewed prospective employees, including some family members who came
             to work for Viskase, and gave her opinions about those prospective employees.
             Fact ¶¶ 9-10, 12-13.

            Disciplined employees via oral and written “write-ups” warnings for issues
             relating to work performance, behavior, and attendance, Fact ¶ 33.

            Provided coaching and feedback about performance improvement. Fact ¶¶ 28,
             31, 34 (testifying about specific instances concerning at least six different
             employees).

            Worked with recruiters. Fact ¶ 11.

            Trained other employees by conducting informal orientation for new
             employees, ensuring new employees completed formal orientation and received
             training about their job duties, including those who were having a hard time
             learning the job. Fact ¶¶ 14-19.

            Set and adjusted other employees’ hours of work, including their work
             schedules, informed employees about Viskase’s clock-in and clock-out
             procedures, supervised employee attendance and absences, and found workers
             to “sub in” to cover employee absences. Fact ¶¶ 14, 17, 19-22.



                                                   5
           Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 6 of 11




           Directed other employees’ work, including communicating and directing them
            about what work needed to be done, and providing feedback to employees she
            supervised. Fact ¶¶ 23-25, 28, 31.

           Supervised production by ensuring production was to the right specifications,
            and ensuring employees reduced production waste. Fact ¶¶ 26-27.

           Assessed other employees’ productivity and efficiency because she was
            responsible for managing shift productivity. Fact ¶¶ 7, 27-28.

           Handled other employees’ complaints and grievances because she was the “first
            person in the chain of command” other employees could talk with; she asked
            other employees to come to her with any concerns, and thus she fielded
            employee complaints and dealt with conflicts between employees, Fact ¶¶ 29-
            32.

           Determined production techniques to be used and ensured employees knew
            what to produce and the proper way to produce it. Fact ¶ 35.

           Apportioned work among employees. Fact ¶ 36.

           Managed the machinery other employees’ used by engaging maintenance
            employees to ensure machinery was properly functioning. Fact ¶ 37.

           Provided for employee safety by conducting safety audits and surveys and
            giving feedback about safety practices. Fact ¶ 38.

           Helped control the budget by helping reduce to reduce costs, such as
            unscheduled overtime. Fact ¶ 39.

           Monitored legal compliance measures and company policies associated with
            Occupational Safety and Health Administration (“OSHA”) laws and
            regulations, workplace safety, sexual harassment, employment discrimination,
            and production quality assurance. Fact ¶ 40.

       Likewise, there is no doubt Williams’ management work activities were her “primary

duty.” The FLSA defines “primary duty” as “the principal, main, major or most important duty

that the employee performs.” 29 C.F.R. § 541.700(a). Regardless of the time she spent in these

activities, they set her apart from those she supervised. Williams admitted she became a shift

supervisor because she was more experienced with, and knowledgeable about, production

processes than other workers, and becoming a shift supervisor was a promotion. Fact ¶ 41.



                                                6
         Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 7 of 11




       As a shift supervisor of 23 to 25 production employees, her primary duty was management

under the FLSA. See, e.g., Smith v. Frac Tech Servs., LLC, No. 4:09CV00679 JLH, 2011 WL

96868, at *27-29 (E.D. Ark. Jan. 11, 2011) (concluding a hydraulic fracturing field coordinator’s

“primary duty [was] managing a frac crew” because plaintiff oversaw the crew, directed its work,

and ensured its operations ran well); El-Amin v. City of Eudora, No. 5:19-CV-00020 BSM, 2020

WL 835313, at *2 (E.D. Ark. Jan. 2, 2020) (ruling a police chief’s primary duty was management

based on work activities including making schedules, calling meetings, requesting resources, and

planning initiatives).

                         (3) Williams customarily and regularly directed
                             the work of up to 25 other employees.

       Third, the executive exemption requires that an employee “customarily and regularly

directs the work of two or more other employees[.]” 29 C.F.R. § 541.100(a)(3). Under the FLSA,

direction is “customarily and regularly” performed if it is “normally and recurrently performed

every workweek[.]” Id. § 541.70.

       Here, Williams agreed her job was “[t]o supervise the overall shift for all production

activities,” Fact ¶¶ 7-8, and testified she “was responsible for the whole shift and see[ing] that

people do what they were supposed to do,” Fact ¶ 4. And, she acknowledged she supervised 23 to

25 other employees at a time. Fact ¶¶ 3, 42.

                         (4) Williams’s recommendations as to the hiring,
                             firing or discipline of other employees were
                             given particular weight.

       Fourth,    the    executive   exemption   requires   an   employee’s   “suggestions    and

recommendations” about “hiring, firing, advancement, promotion or any other change of status of

other employees” be “given particular weight.” 29 C.F.R. § 541.100(a)(4). Even if an employee

does not make the “ultimate decision” or “a higher level manager’s recommendation has more


                                                 7
        Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 8 of 11




importance,” suggestions and recommendations have “particular weight” Id. § 541.105. “[M]any

different employee duties and levels of involvement can work to satisfy this fourth element”

including “the offering of personnel recommendations that were acted upon by managers,

involvement in screening applicants for interviews, and participation in interviews, among

others[.]” Garrison v. ConAgra Foods Packaged Foods, LLC, 833 F.3d 881, 885 (8th Cir. 2016)

(quoting another case).

       Again, Williams’s deposition testimony shows she fits the executive exemption. She

worked with recruiters and identified candidates for employment, including some family members

who ultimately came to work for Viskase. Fact ¶¶ 11-13. She interviewed prospective employees

and gave her opinions about their suitability for employment. Fact ¶¶ 9-10, 12. And when there

were employee issues, she was involved in the discipline and decision-making process and made

recommendations to her manager about the proper course of action, and her managers accepted

those recommendations. Fact ¶ 43.

       Williams was undeniably “involved in at least one personnel decision, if not more[.]”

Garrison, 833 F.3d at 886 (affirming summary judgment for employer based on the executive

exemption because the plaintiffs, who were “team leaders,” managed hourly workers by evaluating

and providing feedback about job performance, making recommendations about discipline,

scheduling work times, and the like); Madden v. Lumber One Home Ctr., Inc., 745 F.3d 899, 907–

08 (8th Cir. 2014) (entering summary judgment on the same basis because the plaintiff employee

identified and recommended candidates for employment and directed employees’ work).




                                              8
        Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 9 of 11




                        (5) Williams is exempt under the executive
                            exemption, and thus Viskase is entitled to
                            summary judgment regarding her individual
                            FLSA claim.

       Williams fits the executive exemption, and thus her work as a shift supervisor is exempt

under the FLSA. Consequently, Viskase is entitled to summary judgment on her individual FLSA

claim. See e.g., id. (affirming summary judgment in employer’s favor based on the FLSA’s

executive exemption).

              B. Williams is also exempt under the AMWA’s executive
                 exemption and thus her individual AMWA claim also fails
                 as a matter of law.

       “The FLSA and the AMWA impose similar minimum wage and overtime requirements on

employers and, in cases involving claims brought under both acts, the courts have concluded that

their parallel provisions should be interpreted in the same manner.” Estes v. Buell, No. 4:18-CV-

00026-KGB, 2019 WL 1338396, at *6 & n.2 (E.D. Ark. Mar. 25, 2019) (quoting another case).

As is relevant here, the AMWA statutes specifically define “employee” to exclude “[a]ny

individual employed in a bona fide executive … capacity[.]” Ark. Code § 11-4-203(3)(A).

Furthermore, the AMWA regulations specifically state the AMWA “does not apply to any

individual employed in a bona fide executive … capacity[.]” Ark. Code R. 010.14.1-106(B)(1).

“For the purpose of defining and delimiting this exemption, the director adopts by reference and

incorporates herein 29 C.F.R. Part 541[.]” Id. 010.14-106(B)(1)(a).

       Because Williams is exempt under the FLSA, she is also exempt under the AMWA’s

executive exemption. Accordingly, Viskase is entitled to summary judgment on her individual

AMWA claim. See, e.g., Garrison, 833 F.3d at 884, 886 (affirming summary judgment in

employer’s favor based on the AMWA’s executive exemption).




                                                9
       Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 10 of 11




                                 IV.    CONCLUSION

      The evidentiary record—most notably Williams’s own deposition testimony about

interviewing, training, scheduling, directing, evaluating, disciplining, and monitoring

approximately 25 other employees while she worked as a shift supervisor—shows she was a

management employee subject to the FLSA’s and AMWA’s executive exemption. Accordingly,

Viskase is entitled to summary judgment on her individual FLSA and AMWA claims.

                                                Respectfully submitted,

                                                OGLETREE, DEAKINS, NASH,
                                                 SMOAK & STEWART, P.C.

                                                /s/ Darin P. Shreves
                                                Patrick F. Hulla
                                                Bar No. MO #41745
                                                Darin P. Shreves
                                                Bar No. MO #64153
                                                4520 Main Street, Suite 400
                                                Kansas City, MO 64111 Telephone:
                                                816.471.1301
                                                816.471.1303 (Facsimile)
                                                patrick.hulla@ogletree.com
                                                darin.shreves@ogletree.com

                                                ATTORNEYS FOR DEFENDANT




                                           10
        Case 3:19-cv-00330-DPM Document 64 Filed 09/09/20 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September 2020, a copy of the foregoing was filed
with the Court Clerk, using the electronic notification of such filing to the following:

       Sean Short
       Josh Sanford
       Sanford Law Firm, PLLC
       One Financial Center
       650 South Shackleford, Ste. 411
       Little Rock, AR 72211
       501.221.0088
       888.787.2040 (Facsimile)
       sean@sanfordlawfirm.com
       josh@sanfordlawfirm.com

       ATTORNEY FOR PLAINTIFF

                                            /s/ Darin P. Shreves
                                            ATTORNEY FOR DEFENDANT




                                                                                        44058775.3




                                               11
